United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40275
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERMELINDA MENDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-281-ALL
                      --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hermelinda Mendez appeals from her sentence for conspiracy

to possess with intent to distribute marihuana in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846.   Mendez argues that

the district court erred in finding that she had not accepted

responsibility for her actions.

     The discrepancies between Mendez’ assertions at her re-

arraignment and sentencing hearing and the accounts of Jamie Lynn

Lopez and Geneva July Romero constitute an adequate foundation

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40275
                                  -2-

for the district court’s decision to deny Mendez a sentence

adjustment on the basis of acceptance of responsibility.   See

United States v. Pierce, 237 F.3d 693, 695 (5th Cir. 2001).   The

district court declined to credit Mendez’ statements about her

role in the offense, see United States v. Becerra, 155 F.3d 740,

757 (5th Cir. 1998), and the district court’s finding is given

great deference on appeal.    United States v. Marmolejo, 139 F.3d
528, 531 (5th Cir. 1998).    There was no error.

     AFFIRMED.